DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (6253554) in view of Coffinberry (5305616).
Regarding claim 1
	Kobayashi discloses a heat engine, the heat engine (Fig 7) comprising: 
a compressor section (8) providing a flow of compressed air (air of compressor 8) from a core flowpath (core flow through 8, 9, 10) of the heat engine; 
a cooled cooling air (CCA) heat exchanger system (16) to which the flow of compressed air (28) is provided from the compressor section (8); 
a coolant supply system (12) providing a flow of coolant (13) to the CCA heat exchanger system (16) in thermal communication with the flow of compressed air (28) at the CCA heat exchanger (16), wherein the coolant supply system (12) and CCA heat exchanger system (16) together define a CCA circuit (12, 16) through which the compressed air (28) flows in thermal communication with the coolant (13); and 
a hot section (10) disposed downstream of the compressor section (8) along the core flowpath (core flow through 8, 9, 10) through which combustion gases (gases from combustor 9) flow, wherein the hot section (10) defines a secondary flowpath (29) through which the flow of compressed air (28) from the CCA heat exchanger system (16) is provided, and wherein the flow of compressed air (28) defines an inlet temperature and an inlet pressure (inlet temperature and pressure of air 28) from the core flowpath at the compressor (8), and further wherein the flow of compressed air defines an outlet temperature at the secondary flowpath (outlet temperature and pressure of air 29) at the hot section (10).

    PNG
    media_image1.png
    450
    549
    media_image1.png
    Greyscale

Kobayashi is silent on the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature, and the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section.
However, Coffinberry teaches a heat engine comprising a CCA heat exchanger system (130 Fig 5), a coolant supply system providing a flow of coolant (112a) in thermal communications with the flow of compressed air (116), a hot section (152, 126), wherein the flow of compressed air (116) defines an outlet pressure at the secondary flowpath (152) greater than 90% of the inlet pressure (P_inlet = 497 carried by duct 116, exits the HX 130 as air carried by duct 152 at P_outlet = 462, i.e. 93%, Col 5 ll. 63 to Col 6 ll. 1-4) of the flow of compressed air at (116) the core flowpath (core through engine 10) at the compressor section (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to operate the CCA heat exchanger system in Kobayashi such that the flow of compressed air defines an outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section, as suggested and taught by Coffinberry, in order to provide an effective cooling air flow without significant loss in pressure. 
Kobayashi in view of Coffinberry is silent on the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature.
Coffinberry teaches the amount of heat transfer of the flow of compressed air (116) being 19% (T_inlet = 1689 carried by duct 116, exits the HX 130 as air carried by duct 152 at T_outlet = 1369, i.e. 19% less, Col 5 ll. 63 to Col 6 ll. 1-4), but fails to teach the amount of heat transfer being from 25% to 50%.
However, Coffinberry also teaches that it is desired in a gas turbine engine to have a higher cooling capability while minimizing pressure loss. Coffinberry teaches (Col 6 ll. 7-13) a cooling system where the exit air has more cooling capacity with a higher pressure (T=1416, P=497), as compared to conventional cooling system with exit air having less cooling and more pressure loss (T=1647, P=464). Similarly in another heat exchanger (Col 6 ll. 13-18), Coffinberry teaches that the air exiting the heat exchanger has more cooling capacity while maintaining a higher pressure (T=1109, P=140) while conventional cooling can only result in less cooling capacity with more pressure loss (T=1186, P = 130). Coffinberry further teaches that having a greater cooling capacity also results in a greater net thrust (51878 pounds compared to 45139 pounds of net thrust using conventional cooling, Col 6 ll. 18-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the CCA heat exchanger system in Kobayashi as modified by Coffinberry to have the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature, while minimizing pressure loss such that the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section, because the general conditions of a claim are disclosed in the prior art (Coffinberry teaches a system having a cooling capacity of 19% and a pressure recovery of 93%, but also teaches the concept of having a higher cooling capacity while maintaining a higher pressure can achieve a higher net thrust), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2
Kobayashi in view of Coffinberry discloses the heat engine of claim 1.
Kobayashi further discloses wherein the CCA heat exchanger system (16 Fig 7, details in Fig 19) comprises: one or more heat exchanger elements (49, 50 Fig 19) through which the coolant (Fuel) flows in thermal communication with the compressed air (HG in Fig 19, compressed air 28 in Fig 7) from the compressor section.
Regarding claim 6
Kobayashi in view of Coffinberry discloses the heat engine of claim 2.
Kobayashi further discloses wherein the CCA heat exchanger system (16 Fig 19) comprises a plurality of heat exchanger elements (49, 50) in parallel flow arrangement (49 and 50 being parallel).

Claims 3, 21-22, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Coffinberry, and further in view of Mizukami (10352243).
Regarding claim 3
Kobayashi in view of Coffinberry discloses the heat engine of claim 2.
Kobayashi further discloses the CCA heat exchanger system (16 Fig 7).
Kobayashi in view of Coffinberry is silent on the CCA heat exchanger system comprises one or more valves disposed between a plurality of heat exchanger elements, wherein the one or more valves selectively bypasses at least a portion of the flow of the compressed air from the one or more heat exchanger elements, and 
wherein the CCA heat exchanger system further recombines one or more flows of the compressed air from the plurality of heat exchanger elements to produce the flow of the compressed air defining the outlet temperature and/or the outlet pressure.
However, Mizukami teaches a CCA heat exchanger system (Fig 4) comprises a plurality of heat exchanger elements (HX’s 62, 48 along line 44 and HX’s 82, 49 along line 45), and two valves (61, 81) disposed between a plurality of heat exchanger elements (62, 82), wherein a valve (81) selectively bypasses at least a portion of the flow of compressed air (valve 81 allows compressed air to bypass heater 62 into line 45, Fig 4) from a heat exchanger element (62), and
wherein the CCA heat exchanger system further recombines more flows of the compressed air from the plurality of heat exchanger elements to produce a mixed flow of the compressed air (air from line 45 and line 44 after traveling through HX’s 62, 48, 82, 49 are combined in the compressed air return line 46 to line 28, Fig 4, Col 10 ll. 41-47).
Based on the teaching of Coffinberry regarding maintaining the temperature of compressed air flow cooler because having a greater cooling capacity also results in a greater net thrust (Coffinberry teaches a cooler system results in having a thrust of 51878 pounds compared to 45139 pounds of net thrust using conventional cooling, Col 6 ll. 18-22). 
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date to add to the heat exchanger system in Kobayashi in view of Coffinberry, a plurality of branch lines 44, 45, 46 including a plurality of heat exchanger elements and valves, as suggested and taught by Mizukami, such that the valves are disposed between the plurality of heat exchanger elements, wherein said valve selectively bypasses at least a portion of the flow of the compressed air from the one or more heat exchanger elements, and wherein the CCA heat exchanger system further recombines one or more flows of the compressed air from the plurality of heat exchanger elements to produce the flow of the compressed air defining the outlet temperature, 
because this configuration allows for multiple usage of the heat exchangers to cool other turbine components (Mizukami teaches that HX 48 to regulate stationary members of turbine 13, Col 9 ll. 42-45, and HX 49 to cool the combustion chamber, Col 9 ll. 45-48), and 
to optimize the outlet temperature of the flow of the compressed air, because the general conditions of a claim are disclosed in the prior art (Coffinberry teaches a system having a cooling capacity of 19%, but also teaches the concept of having a higher cooling capacity can achieve a higher net thrust), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21
	Kobayashi discloses a heat engine, the heat engine (Fig 4) comprising: 
a compressor section (8) providing a flow of compressed air (air of compressor 8) from a core flowpath (core flow through 8, 9, 10) of the heat engine; 
a cooled cooling air (CCA) heat exchanger system (16) to which the flow of compressed air (28) is provided from the compressor section (8); 
a coolant supply system (12) providing a flow of coolant (13) to the CCA heat exchanger system (16) in thermal communication with the flow of compressed air (28) at the CCA heat exchanger (16), wherein the coolant supply system (12) and CCA heat exchanger system (16) together define a CCA circuit (12, 16) through which the compressed air (28) flows in thermal communication with the coolant (13); and 
a hot section (10) disposed downstream of the compressor section (8) along the core flowpath (core flow through 8, 9, 10) through which combustion gases (gases from combustor 9) flow, wherein the hot section (10) defines a secondary flowpath (29) through which the flow of compressed air (28) from the CCA heat exchanger system (16) is provided, and wherein the flow of compressed air (28) defines an inlet temperature and an inlet pressure (inlet temperature and pressure of air 28) from the core flowpath at the compressor (8), and further wherein the flow of compressed air defines an outlet temperature at the secondary flowpath (outlet temperature and pressure of air 29) at the hot section (10), 
wherein the CCA heat exchanger system comprises: a plurality of heat exchanger elements through which the coolant flows in thermal communication with the compressed air from the compressor section, wherein each of the plurality of heat exchanger elements are disposed in serial flow arrangement relative to one another.


    PNG
    media_image1.png
    450
    549
    media_image1.png
    Greyscale

Kobayashi is silent on the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature, and the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section, 
wherein the CCA heat exchanger system comprises: a plurality of heat exchanger elements through which the coolant flows in thermal communication with the compressed air from the compressor section, wherein each of the plurality of heat exchanger elements are disposed in serial flow arrangement relative to one another.
However, Coffinberry teaches a heat engine comprising a CCA heat exchanger system (130 Fig 5), a coolant supply system providing a flow of coolant (112a) in thermal communications with the flow of compressed air (116), a hot section (152, 126), wherein the flow of compressed air (116) defines an outlet pressure at the secondary flowpath (152) greater than 90% of the inlet pressure (P_inlet = 497 carried by duct 116, exits the HX 130 as air carried by duct 152 at P_outlet = 462, i.e. 93%, Col 5 ll. 63 to Col 6 ll. 1-4) of the flow of compressed air at (116) the core flowpath (core through engine 10) at the compressor section (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to operate the CCA heat exchanger system in Kobayashi such that the flow of compressed air defines an outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section, as suggested and taught by Coffinberry, in order to provide an effective cooling air flow without significant loss in pressure. 
Kobayashi in view of Coffinberry is silent on the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature.
Coffinberry teaches the amount of heat transfer of the flow of compressed air (116) being 19% (T_inlet = 1689 carried by duct 116, exits the HX 130 as air carried by duct 152 at T_outlet = 1369, i.e. 19% less, Col 5 ll. 63 to Col 6 ll. 1-4), but fails to teach the amount of heat transfer being from 25% to 50%.
However, Coffinberry also teaches that it is desired in a gas turbine engine to have a higher cooling capability while minimizing pressure loss. Coffinberry teaches (Col 6 ll. 7-13) a cooling system where the exit air has more cooling capacity with a higher pressure (T=1416, P=497), as compared to conventional cooling system with exit air having less cooling and more pressure loss (T=1647, P=464). Similarly in another heat exchanger (Col 6 ll. 13-18), Coffinberry teaches that the air exiting the heat exchanger has more cooling capacity while maintaining a higher pressure (T=1109, P=140) while conventional cooling can only result in less cooling capacity with more pressure loss (T=1186, P = 130). Coffinberry further teaches that having a greater cooling capacity also results in a greater net thrust (51878 pounds compared to 45139 pounds of net thrust using conventional cooling, Col 6 ll. 18-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the CCA heat exchanger system in Kobayashi as modified by Coffinberry to have the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature, while minimizing pressure loss such that the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section, because the general conditions of a claim are disclosed in the prior art (Coffinberry teaches a system having a cooling capacity of 19% and a pressure recovery of 93%, but also teaches the concept of having a higher cooling capacity while maintaining a higher pressure can achieve a higher net thrust), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Kobayashi in view of Coffinberry is silent on wherein the CCA heat exchanger system comprises: a plurality of heat exchanger elements through which the coolant flows in thermal communication with the compressed air from the compressor section, wherein each of the plurality of heat exchanger elements are disposed in serial flow arrangement relative to one another.
However, Mizukami teaches a heat exchanger system (Fig 4) comprises a plurality of heat exchanger elements (HX’s 31, 62, 48 along line 44, HX’s 82, 49 along line 45) through which the coolant (fuel in fuel preheater 35) flows in thermal communication with the compressed air (compressed air 28 flowing through cooler 31 is used to heat fuel in preheater 32, Col 9 ll. 15-20) from the compressor section (11), wherein each of the plurality of heat exchanger elements are disposed in serial flow arrangement relative to one another (HX’s 31, 62, 48 in series along line 44, HX 82, 49 in series along line 45; note that the claim does not require that all the heat exchanger elements are disposed in series along the same pipeline).
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date to add to the heat exchanger system in Kobayashi in view of Coffinberry, a plurality of branch lines 44, 45, 46 including a plurality of heat exchanger elements and valves, as suggested and taught by Mizukami, because this configuration allows for multiple usage of the heat exchangers to cool other turbine components (Mizukami teaches that HX 48 to regulate stationary members of turbine 13, Col 9 ll. 42-45, and HX 49 to cool the combustion chamber, Col 9 ll. 45-48).
Regarding claim 22
	Kobayashi in view of Coffinberry and Mizukami discloses the heat engine of claim 21.
Kobayashi in view of Coffinberry and Mizukami further discloses wherein the CCA heat exchanger system further comprises a valve disposed between the plurality of heat exchanger elements (valve 61 between HX 31 and 62).
Kobayashi in view of Coffinberry and Mizukami is silent on a valve disposed between the heat exchanger element 62 and heat exchanger element 48 in Mizukami. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to add another valve in between the heat exchanger element 62 and heat exchanger element 48 in Mizukami, in the system of Kobayashi in view of Coffinberry, because this would be mere duplication of parts (in this case, another valve in between two adjacent heat exchangers) has no patentable significance unless a new and unexpected result is produced (in this case, adding the valve still allows for compressed air to flow from HX 62 to HX 48). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 25
	Kobayashi in view of Coffinberry and Mizukami discloses the heat engine of claim 22.
Kobayashi in view of Coffinberry and Mizukami further discloses wherein one valve (Mizukami teaches valve 81 in Fig 4) selectively bypasses at least a portion of the flow of compressed air (valve 81 allows compressed air to bypass heater 62 into line 45, Fig 4) from a heat exchanger element (62).
Regarding claim 26
	Kobayashi in view of Coffinberry and Mizukami discloses the heat engine of claim 22.
Kobayashi in view of Coffinberry and Mizukami further discloses wherein the CCA heat exchanger system further comprises a mixer (Mizukami teaches compressed air return line 46 where air from line 45 and line 44 after traveling through HX’s 62, 48, 82, 49 are combined in the compressed air return line 46 to line 28, Fig 4, Col 10 ll. 41-47, thus return line 46 is interpreted to be the mixer), wherein one valve defines a bypass valve configured to bypass at least a portion of the flow of the compressed air (valve 81 allows compressed air to bypass heater 62 into line 45, Fig 4) from the plurality of heat exchanger elements (HX’s 62 and 48) to discharge portions of the flow of the compressed air from the plurality of heat exchanger elements to the mixer (46), wherein the mixer is configured to combine the portions of the flow of the compressed air and discharge the combined portions to the hot section (combustor 12).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Coffinberry, according to claim 1 above, and further in view of Lehar (US 20120174583 A1).
Regarding claim 7
Kobayashi in view of Coffinberry discloses the heat engine of claim 1.
Kobayashi further discloses wherein the coolant supply system (12 Fig 7) defines a fuel system (fuel 13), wherein the coolant is a fuel (fuel 13 in Fig 7).
	Kobayashi in view of Coffinberry is silent on the fuel is a gaseous fuel.
	However, Lehar teaches that gas turbine engines commonly use a gaseous fuel such as natural gas because it is commonly available (Para 0002).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a gaseous fuel such as natural gas in the heat engine of Kobayashi as modified by Coffinberry, suggested and taught by Lehar, because natural gas is a readily available fuel.

Claims 9-11, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hao (20140230444), and Coffinberry.
Regarding claim 9
	Kobayashi discloses a heat engine (Fig 7), the heat engine comprising: 
a core engine (8, 9, 10) comprising a compressor section (8) configured to generate a flow of compressed air (compressed air in compressor 8) from a core flowpath of the heat engine (core 8, 9, 10) and a hot section (9, 10) defining a secondary flowpath (29); 
a cooled cooling air (CCA) heat exchanger system (16) disposed in serial flow arrangement between the compressor section (8) and the hot section (9), wherein the compressor section (8), the CCA heat exchanger system (16), and the secondary flowpath (29) of the hot section (9, 10) together define a CCA circuit (28, 12, 29); 
a coolant supply system (12) configured to provide a flow of coolant (13) to the CCA heat exchanger system (16); and 
performing operations comprising: 
flowing compressed air defining an inlet temperature and an inlet pressure (inlet temperature and pressure of air 28) from the compressor section (8) through the CCA circuit (28) in thermal communication with the coolant (13) from the coolant supply system (13); and 
flowing from the CCA heat exchanger system to the secondary flowpath the compressed air defining at the hot section an outlet temperature (outlet temperature and pressure of air 29).
Kobayashi is silent on the operations performed by a controller comprising a processor and memory configured to store instructions that when executed by the processor causes the processor to perform operations, and the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature, and the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section.
However, Hao teaches a heat engine (Fig 1) performing an operation of flowing compressed air (54) to a hot section (42) and a controller (44) comprising a processor (45, Para 0023 ll. 4) and memory (47) configured to store instructions that when executed by the processor causes the processor to perform operations (controller 44 performing the operations in Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the operations in the heat engine in Kobayashi by adding a controller comprising a processor and memory configured to store instructions that when executed by the processor causes the processor to perform operations, as suggested and taught by Hao, because this would cause the control process to be more automated and technologically advanced.
Kobayashi in view of Hao is silent on the outlet temperature at the secondary flow path being between 20% and 50% less than the inlet temperature, and the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section.
However, Coffinberry teaches a heat engine comprising a CCA heat exchanger system (130 Fig 5), a coolant supply system providing a flow of coolant (112a) in thermal communications with the flow of compressed air (116), a hot section (152, 126), wherein the flow of compressed air (116) defines an outlet pressure at the secondary flowpath (152) greater than approximately 90% of the inlet pressure (P_inlet = 497 carried by duct 116, exits the HX 130 as air carried by duct 152 at P_outlet = 462, i.e. 93%, Col 5 ll. 63 to Col 6 ll. 1-4) of the flow of compressed air at (116) the core flowpath (core through engine 10) at the compressor section (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to operate the CCA heat exchanger system in Kobayashi such that the flow of compressed air defines an outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section, as suggested and taught by Coffinberry, in order to provide an effective cooling air flow without significant loss in pressure. 
Kobayashi in view of Hao and Coffinberry is silent on the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature.
Coffinberry teaches the amount of heat transfer of the flow of compressed air (116) being 19% (T_inlet = 1689 carried by duct 116, exits the HX 130 as air carried by duct 152 at T_outlet = 1369, i.e. 19% less, Col 5 ll. 63 to Col 6 ll. 1-4), but fails to teach the amount of heat transfer being from 25% to 50%.
However, Coffinberry also teaches that it is desired in a gas turbine engine to have a higher cooling capability while minimizing pressure loss. Coffinberry teaches (Col 6 ll. 7-13) a cooling system where the exit air has more cooling capacity with a higher pressure (T=1416, P=497), as compared to conventional cooling system with exit air having less cooling and more pressure loss (T=1647, P=464). Similarly in another heat exchanger (Col 6 ll. 13-18), Coffinberry teaches that the air exiting the heat exchanger has more cooling capacity while maintaining a higher pressure (T=1109, P=140) while conventional cooling can only result in less cooling capacity with more pressure loss (T=1186, P = 130). Coffinberry further teaches that having a greater cooling capacity also results in a greater net thrust (51878 pounds compared to 45139 pounds of net thrust using conventional cooling, Col 6 ll. 18-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the CCA heat exchanger system in Kobayashi as modified by Coffinberry to have the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature, while minimizing pressure loss such that the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section, because the general conditions of a claim are disclosed in the prior art (Coffinberry teaches a system having a cooling capacity of 19% and a pressure recovery of 93%, but also teaches the concept of having a higher cooling capacity while maintaining a higher pressure can achieve a higher net thrust), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10
Kobayashi in view of Hao and Coffinberry discloses the heat engine of claim 9.
Kobayashi further discloses wherein the operations further comprise: generating the flow of compressed air (compressed air in Fig 7) at the compressor section (8) at a high power condition (normal operation is interpreted to be high power condition because a high amount of thrust is produced) of the heat engine; and 
extracting at least a portion of the flow of compressed air (bleed air 28) from the compressor section (8) to the CCA circuit (28 to HX 16).
Regarding claim 11
Kobayashi in view of Hao and Coffinberry discloses the heat engine of claim 10.
Kobayashi further discloses wherein the operations further comprise: operating the CCA heat exchanger system (16 Fig 7) to generate a maximum temperature increase (the amount of heat absorbed by fuel 13 is interpreted to be the maximum temperature increase) at the coolant defining a fuel (fuel 13 is heated up via bleed compressed air 28 in Fig 7).
Regarding claim 14
Kobayashi in view of Hao and Coffinberry discloses the heat engine of claim 9.
Kobayashi further discloses wherein the operations further comprise: modulating a valve (15 Fig 7) at the CCA heat exchanger system (16) to define a different temperature and a different pressure of the flow of compressed air (valve 15 capable of being open or close, thus able to define different temperature and pressure of compressed air 28 when it is open and different temperature and pressure when it is closed).
Regarding claim 15
Kobayashi in view of Hao and Coffinberry discloses the heat engine of claim 14.
Kobayashi further discloses providing the compressed air (28 Fig 7) to the CCA heat exchanger system (16) to the hot section (turbine 10).
Kobayashi is silent on wherein the operations further comprise: adjusting one or more of the inlet temperature and the inlet pressure of the compressed air via adjusting from where in the compressor section the compressed air from the core flowpath is extracted.
However, Hao teaches an engine bleed system providing a flow of compressed air (54 Fig 1) to a hot section (42), the system performs the operation of adjusting one or more of the inlet temperature and the inlet pressure of the compressed air (60, 62, 64) via adjusting from where in the compressor section (different stages 28, 30, 32 having different temperature and pressure) the compressed air from the core flowpath (compressor section 20) is extracted.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the compressor section in Kobayashi as modified by Coffinberry, a plurality of compressed air extraction conduits to extract compressed air at different stages in the compressor in order to adjust one or more of the inlet temperature and the inlet pressure of the compressed air via adjusting from where in the compressor section the compressed air from the core flowpath is extracted, as suggested and taught by Hao, in order to provide the desired temperature and pressure needed for the engine bleed system based on operating condition of the engine.
Regarding claim 19
Kobayashi in view of Hao and Coffinberry discloses the heat engine of claim 10.
Kobayashi further discloses wherein the operations further comprise: maintaining a temperature of the coolant (maintaining the temperature of the fuel 13 based on the configuration of the heat exchanger in Fig 7) within an operating constraint (the operating constraint is interpreted to be the maximum allowable temperature of the fuel that still allows for optimal and efficient combustion in combustor 9) relative to a desired outlet temperature of the flow of coolant (desired outlet temperature interpreted to be the current temperature of fuel 13) egressed from the CCA heat exchanger system (16).
wherein the operating constraint (operating constraint is interpreted to be the maximum allowable temperature of fuel 13 in Fig 7) includes a maximum fuel temperature at a combustion section (9).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hao and Coffinberry, as applied to claim 14 above, and further in view of Arar (20130104564).
Regarding claim 16
Kobayashi in view of Hao and Coffinberry discloses the heat engine of claim 14.
Kobayashi is silent on wherein the operations further comprise: adjusting one or more of the inlet temperature and the inlet pressure of the compressed air via mixing flows of the compressed air from the core flowpath.
However, Arar teaches an engine bleed system (28, 30 Fig 1), the system performs the operation of adjusting one or more of the inlet temperature and the inlet pressure of the compressed air via mixing flows (28 and 30 mixed together to provide a combined flow 36 in Fig 1) of the compressed air from the core flowpath (compressed air bled from compressor 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the compressor section in Kobayashi as modified by Coffinberry, a plurality of compressed air conduits to be able to perform the function of adjusting one or more of the inlet temperature and the inlet pressure of the compressed air via mixing flows of the compressed air from the core flowpath, as suggested and taught by Arar, in order to provide the desired temperature and pressure needed for cooling the turbine.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hao and Coffinberry, as applied to claim 14 above, and further in view of Lavash (3779007).
Regarding claim 18
Kobayashi in view of Hao and Coffinberry discloses the heat engine of claim 10.
Kobayashi further discloses the CCA heat exchanger system (16 Fig 7) having the coolant (fuel 13) after being heated having a first outlet temperature (temperature of fuel 13 downstream of heat exchanger 16).
Kobayashi is silent on wherein the operations further comprise: modulating one or more valves at the CCA heat exchanger system to mix the coolant at an outlet with the coolant of the inlet temperature to produce the coolant of a desired outlet pressure and temperature.
However, Lavash teaches a heat exchanger system using fuel as a coolant (Fig 2), the system comprising a recirculating line to mix fuel at an outlet end to the inlet end (Fig 2), the system operates to modulate one valve (fuel recirculating valve 72) at the CCA heat exchanger system (54) to mix the coolant of a first outlet temperature (coolant/fuel outlet at 72) with the coolant of the inlet temperature (coolant/fuel inlet at 32) to produce the coolant of a desired outlet pressure and temperature (valve 72 is controlled as function of fuel temperature, Col 5 ll. 52-55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the fuel heating system in Kobayashi as modified by Coffinberry, a fuel recirculating conduit and a fuel recirculating valve to accomplish the function of modulating one or more valves at the CCA heat exchanger system to mix the coolant of a first outlet temperature and/or first outlet pressure with the coolant of the inlet temperature and/or the inlet pressure to produce the coolant of a desired outlet pressure and temperature, as suggested and taught by Lavash, in order to return excess fuel back into the fuel tank as well as controlling temperature of the fuel for efficient combustion.

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (20100192593) in view of Arar (20130104564), Hao, and Coffinberry.
Regarding claim 9
	Brown discloses a heat engine (Fig 1), the heat engine comprising: 
a core engine (core of gas turbine, Para 0019 ll. 2) comprising a compressor section (112) configured to generate a flow of compressed air (compressed air in compressor 112) from a core flowpath of the heat engine (core of gas turbine, Para 0019 ll. 2) and a hot section (combustor and turbine HPT LPT) and a secondary flow path (136); 
a cooled cooling air (CCA) heat exchanger system (104) disposed in serial flow arrangement between the compressor section (112) and the hot section (turbine), wherein the compressor section (112), the CCA heat exchanger system (104), and the secondary flowpath (136) together define a CCA circuit (100); 
a coolant supply system (106) configured to provide a flow of coolant (106) to the CCA heat exchanger system (104); and 
a controller (110) configured to perform operations comprising: 
flowing compressed air defining an inlet temperature and an inlet pressure (inlet temperature and pressure of air 122, 126) from the compressor section (112) through the CCA circuit (100) in thermal communication with the coolant (106) from the coolant supply system (106); and 
flowing from the CCA heat exchanger system (104) to the secondary flowpath (136) the compressed air at an outlet temperature (outlet temperature and pressure of air 102).
	Brown teaches the compressed air (102 Fig 1) leading to the secondary flowpath (136) to a pneumatic system (Para 0006 ll. 5-8).
Brown is silent on the secondary flowpath leading to the hot section of the gas turbine engine, and the operations performed by a controller comprising a processor and memory configured to store instructions that when executed by the processor causes the processor to perform operations, and the outlet temperature at the secondary flow path being between 20% and 50% less than the inlet temperature, and the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section.
However, Arar teaches an engine bleed system (28, 30 Fig 1), the system performs the operation of flowing compressed air at an inlet (28, 30) to a CCA heat exchanger (32, 33) leading to a secondary flowpath (36) defining in a hot section (turbine 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the secondary flowpath in Brown to supply the compressed air to the hot section such as a turbine, as suggested and taught by Arar, in order to provide the desired temperature and pressure needed for cooling the turbine.
Brown is silent on the controller comprising a processor and memory configured to store instructions that when executed by the processor causes the processor to perform operations, and the outlet temperature at the secondary flow path being between 20% and 50% less than the inlet temperature, and the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section.
However, Hao teaches a heat engine (Fig 1) performing an operation of flowing compressed air (54) to a hot section (42) and a controller (44) comprising a processor (45, Para 0023 ll. 4) and memory (47) configured to store instructions that when executed by the processor causes the processor to perform operations (controller 44 performing the operations in Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the controller in Brown a processor and memory configured to store instructions that when executed by the processor causes the processor to perform operations, as suggested and taught by Hao, because this would cause the control process to be more automated and technologically advanced.
Brown in view of Hao is silent on the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature, and the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section.
However, Coffinberry teaches a heat engine comprising a CCA heat exchanger system (130 Fig 5), a coolant supply system providing a flow of coolant (112a) in thermal communications with the flow of compressed air (116), a hot section (152, 126), wherein the flow of compressed air (116) defines an outlet pressure at the secondary flowpath (152) greater than approximately 90% of the inlet pressure (P_inlet = 497 carried by duct 116, exits the HX 130 as air carried by duct 152 at P_outlet = 462, i.e. 93%, Col 5 ll. 63 to Col 6 ll. 1-4) of the flow of compressed air at (116) the core flowpath (core through engine 10) at the compressor section (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to operate the CCA heat exchanger system in Kobayashi such that the flow of compressed air defines an outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section, as suggested and taught by Coffinberry, in order to provide an effective cooling air flow without significant loss in pressure. 
Brown in view of Arar, Hao and Coffinberry is silent on the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature.
Coffinberry teaches the amount of heat transfer of the flow of compressed air (116) being 19% (T_inlet = 1689 carried by duct 116, exits the HX 130 as air carried by duct 152 at T_outlet = 1369, i.e. 19% less, Col 5 ll. 63 to Col 6 ll. 1-4), but fails to teach the amount of heat transfer being from 25% to 50%.
However, Coffinberry also teaches that it is desired in a gas turbine engine to have a higher cooling capability while minimizing pressure loss. Coffinberry teaches (Col 6 ll. 7-13) a cooling system where the exit air has more cooling capacity with a higher pressure (T=1416, P=497), as compared to conventional cooling system with exit air having less cooling and more pressure loss (T=1647, P=464). Similarly in another heat exchanger (Col 6 ll. 13-18), Coffinberry teaches that the air exiting the heat exchanger has more cooling capacity while maintaining a higher pressure (T=1109, P=140) while conventional cooling can only result in less cooling capacity with more pressure loss (T=1186, P = 130). Coffinberry further teaches that having a greater cooling capacity also results in a greater net thrust (51878 pounds compared to 45139 pounds of net thrust using conventional cooling, Col 6 ll. 18-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the CCA heat exchanger system in Brown in view of Arar, Hao and Coffinberry, to have the outlet temperature at the secondary flow path being between 25% and 50% less than the inlet temperature, while minimizing pressure loss such that the outlet pressure at the secondary flowpath greater than 90% of the inlet pressure of the flow of compressed air at the core flowpath at the compressor section, because the general conditions of a claim are disclosed in the prior art (Coffinberry teaches a system having a cooling capacity of 19% and a pressure recovery of 93%, but also teaches the concept of having a higher cooling capacity while maintaining a higher pressure can achieve a higher net thrust), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12
Brown in view of Arar, Hao, and Coffinberry discloses the heat engine of claim 9.
Brown further discloses wherein the operations further comprise: generating the flow of compressed air (compressed air in compressor 112 in Fig 1) at the compressor section at a low or mid power condition (low or mid power condition is interpreted to be a period of time during operation of the engine, because the claim does not specify when a low or mid power condition is) of the heat engine; and 
extracting at least a portion of the flow of compressed air (bleed air 122, 126) from the compressor section to the CCA circuit (122, 126 to HX 104); and
discontinuing (valve 146) flow of the coolant (106) defining one or more of a bypass airflow (106 being a fan conduit receiving air from a bypass section, Para 0021 ll. 12-15) when the heat engine defines a low or mid power condition (valve 146 is movable to a closed position where fan air is prevented, i.e. discontinued, during operation as needed, Para 0022 ll. 14-17, thus capable of being closed thus discontinue the flow of coolant during mid or low power condition).

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claim 23, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a heat engine comprising, among other features, 
a bypass valve configured to bypass a portion of the compressed air from the plurality of heat exchanger elements to discharge the portion of the compressed air to the hot section as a plurality of flows of compressed air.

Response to Arguments
Applicant's arguments filed on 08/15/2022 have been fully considered but they are not persuasive. Applicant argues, for both claims 1 and 9, that Coffinberry does not teach the outlet pressure and temperature at the secondary flowpath. Because claims 1 and 9 do not require pressure and temperature drops in isolation, but rather that the pressure and temperature drops are at specific location being at the secondary flowpath.
The Examiner disagrees. As explained previously and in the body of the rejection, the secondary flowpath is interpreted to be the flow path from the heat exchanger system to the turbine, taught by the primary reference Kobayashi. The teaching of Coffinberry is for the concept of increase cooling capacity while maintaining pressure to maximize thrust and efficiency. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741